Citation Nr: 1522935	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-03 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for hyperthyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran requested a hearing before the Board in her February 2013 VA Form 9.  In an October 2013 letter, the RO asked the Veteran to clarify what type of hearing she wanted, and informed her that if she did not respond within a certain time frame, that the RO would assume she did not want a hearing and would certify her appeal to the Board.  No response was received from the Veteran.  Given the foregoing, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2014).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for hyperthyroidism, now euthyroid, was originally granted in a December 1979 rating decision, which assigned a 10 percent rating effective November 3, 1977, and a noncompensable rating effective March 1, 1980, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7903.  In a July 1982 rating decision, the disability was recharacterized as hypothyroidism, now euthyroid on medication (synthyroid) and a 10 percent rating was assigned pursuant to Diagnostic Code 7903 effective August 13, 1981.  

The Veteran filed a claim for increased rating in October 2010.  In the May 2011 rating decision that is the subject of this appeal, the disability was recharacterized as hyperthyroidism, formerly rated as hypothyroidism, and the 10 percent rating was continued pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7900.  The Veteran filed a notice of disagreement, in which she reported various symptomatologies associated with her disability.  

The RO issued a statement of the case (SOC) dated February 5, 2013, in which it listed the issue as dermatitis with alopecia as secondary to the service-connected disability of hyperthyroidism, formerly rated as hypothyroidism.  However, the RO only adjudicated the issue of whether the Veteran was entitled to a rating in excess of 10 percent for hyperthyroidism (to include only providing the regulatory language related to that disability (namely Diagnostic Code 7900)).  Notice of the SOC was dated on February 6, 2013.  

A rating decision also dated February 5, 2013, was also issued by the RO.  In that document, the RO determined that the Veteran was entitled to a separate rating for dermatitis with alopecia; a 30 percent rating was assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7831 and 7806.  The Board notes that the RO listed Diagnostic Code 7800 as the rating criteria used for hyperthyroidism.  It appears this was a typographical error as Diagnostic Code 7800 provides the rating criteria for burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  On remand, this discrepancy should be addressed by the RO, as requested by the Veteran.  See July 2014 VA Form 27-0820; April 2015 appellant brief.  

Notice of the February 2013 rating decision was sent to the Veteran on February 25, 2013.  The Veteran formalized her appeal by submitting a VA Form 9, which was received at the RO on February 19, 2013.  Given the foregoing, the Board finds that this appeal is limited to the RO's adjudication of the issue of whether the Veteran is entitled to a rating in excess of hyperthyroidism under Diagnostic Code 7900.  There is no indication from review of the record that the Veteran filed a notice of disagreement to the February 2013 rating decision that granted a separate rating for dermatitis with alopecia, and which the Veteran received notice of after formalizing her appeal.  The Board also notes that there is no indication that the Veteran filed a notice of disagreement regarding the denial of entitlement to service connection for vitamin D deficiency and high cholesterol, both claimed as secondary to hyperthyroidism, which were adjudicated in an April 2013 rating decision.  

The Veteran's service-connected disability was last evaluated over four years ago, in March 2011.  A more contemporaneous examination is needed and updated VA treatment records should be obtained.  The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Address the discrepancy in diagnostic codes listed in the May 2011 and February 2013 rating decisions as they pertain to the service-connected hyperthyroidism, as requested by the Veteran.  See July 2014 VA Form 27-0820; April 2015 appellant brief.  

2.  Obtain the Veteran's VA treatment records from the Battle Creek VA Medical Center, dated since March 2011.  

3.  Schedule the Veteran for an appropriate VA examination, preferably with an endocrinologist, to ascertain the current severity of her service-connected hyperthyroidism.  The examiner must review the electronic claims files.  Any indicated studies are to be performed. 

The examiner is to identify all residuals attributable to the Veteran's service-connected hyperthyroidism.  

The examiner must specifically address whether the Veteran's disability is more appropriately rated under Diagnostic Code 7900, which provides the criteria for hyperthyroidism, and, if so, whether the disability is manifested by tachycardia, tremor, and increased pulse pressure or blood pressure; or whether the Veteran's disability is more appropriately rated under Diagnostic Code 7903 (as it was prior to the appellate period), which provides the criteria for hypothyroidism, and, if so, whether the disability is manifested by fatigability, constipation, and mental sluggishness.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




